                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            DOCKET NO. 3:12-cr-13-MOC-3


 UNITED STATES OF AMERICA,                  )
                                            )
                                            )
 Vs.                                        )                   ORDER
                                            )
                                            )
 TIMOTHY JAMES DONAHUE,                     )
                                            )
                  Defendant.                )


        THIS MATTER is before the Court on defendant’s Motion for Compassionate Release.

(Doc. No. 331).

                                        ORDER

        IT IS, THEREFORE, ORDERED that within ten days the Government shall file a

response to defendant’s motion.



                                        Signed: July 22, 2020




       Case 3:12-cr-00013-MOC-DCK Document 332 Filed 07/22/20 Page 1 of 1
